444 F.2d 537
Jesse TORRES, Appellant,v.Edward GARCIA, Mel J. Cozzalio and Melvin H. Nicolai, Appellees.
No. 26848.
United States Court of Appeals, Ninth Circuit.
June 8, 1971, Rehearing Denied June 29, 1971.

Jesse Torres, in pro. per.
Edward Garcia, in pro. per., Asst. Dist. Atty., Sacramento, Cal., Evelle J. Younger, Atty. Gen., Sacramento, Cal., Hardy, Erich & Brown, Sacramento, Cal., for appellees.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
Jesse Torres, an inmate of the California prison at Folsom, tendered in the district court a complaint for $1,000,000 damages from three named defendants, pursuant to the Civil Rights Act, 42 U.S.C. 1983.  At the same time he moved in the district court to proceed with the action in forma pauperis.


2
The district court permitted the complaint to be filed, but denied the motion to proceed in forma pauperis, pursuant to 28 U.S.C. 1915(d), on the ground that the action is frivolous and malicious.  Torres appeals.


3
The district court has wide discretion in acting upon motions to proceed in forma pauperis as a plaintiff in civil litigation, especially in civil rights actions brought by prisoners.  In this case we are not convinced that the court has abused its discretion.


4
Affirmed.